


Exhibit 10.14

 

PONIARD PHARMACEUTICALS, INC.
AMENDED AND RESTATED
KEY EXECUTIVE SEVERANCE AGREEMENT

 

This Amended and Restated Key Executive Severance Agreement (this “Agreement”),
dated as of March 3, 2008, is entered into by and between PONIARD
PHARMACEUTICALS, INC., a Washington corporation (formerly known as NeoRx
Corporation and as supplemented by Section 10, the “Company”), and ANNA WIGHT
(the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
fact that the Executive does not have any form of traditional employment
contract or other assurance of job security.  The Board believes it is
imperative to diminish any distraction of the Executive arising from the
personal uncertainty and insecurity that arises in the absence of any assurance
of job security by providing the Executive with reasonable compensation and
benefit arrangements in the event of termination of the Executive’s employment
by the Company under certain defined circumstances.

 

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 


1.                                      TERM


 

The initial term of this Agreement (the “Initial Term”) shall be for a period of
one (1) year from the date of this Agreement as first appearing above; provided,
however, that this Agreement shall automatically renew for successive additional
one (1) year periods (“Renewal Terms”), unless notice of nonrenewal is given by
either party to the other party at least nine (9) months prior to the end of the
Initial Term or any Renewal Term, and provided further that if a Change of
Control (as defined in the Change of Control Agreement referenced in Section 16
hereof) occurs during the Term, the Term shall automatically extend for the
duration of the Employment Period (as defined in the Change of Control
Agreement).  The “Term” of this Agreement shall be the Initial Term plus all
Renewal Terms and, if applicable, the duration of the Employment Period.  At the
end of the Term, this Agreement shall terminate without further action by either
the Company or the Executive.

 


2.                                      EMPLOYMENT


 

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or by any affiliated or
successor company is

 

--------------------------------------------------------------------------------


 

“at will” and may be terminated by either the Executive or the Company or its
affiliated companies at any time with or without cause, subject to the
termination payments prescribed herein.

 


3.                                      ATTENTION AND EFFORT


 

During any period of time that the Executive remains in the employ of the
Company, and excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive will devote all of the Executive’s
productive time, ability, attention and effort to the business and affairs of
the Company and the discharge of the responsibilities assigned to the Executive
hereunder, and will seek to perform faithfully and efficiently such
responsibilities.  It shall not be a violation of this Agreement for the
Executive to (a) serve on corporate, civic or charitable boards or committees,
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions, (c) manage personal investments, or (d) engage in activities
permitted by the policies of the Company or as specifically permitted by the
Company, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities in accordance with this
Agreement.  It is expressly understood and agreed that to the extent any such
activities have been conducted by the Executive prior to the Term, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) during the Term shall not thereafter be deemed to interfere with
the performance of the Executive’s responsibilities to the Company.

 


4.                                      TERMINATION


 

During the Term, employment of the Executive may be terminated as follows, but,
in any case, the nondisclosure provisions set forth in Section 7 hereof shall
survive the termination of this Agreement and the termination of the Executive’s
employment with the Company:

 


4.1                               BY THE COMPANY OR THE EXECUTIVE


 

At any time during the Term, the Company may terminate the employment of the
Executive with or without Cause (as defined below), and the Executive may
terminate the Executive’s employment for Good Reason (as defined below) or for
any reason, upon giving Notice of Termination (as defined below).

 


4.2                               AUTOMATIC TERMINATION


 

This Agreement and the Executive’s employment shall terminate automatically upon
the death or Total Disability of the Executive.  The term “Total Disability” as
used herein shall mean the Executive’s inability (with such accommodation as may
be required by law and which places no undue burden on the Company), as
determined by a physician selected by the Company and acceptable to the
Executive, to perform the Executive’s essential duties for a period or periods
aggregating twelve (12) weeks in any three hundred sixty-five (365) day period
as a result of physical or mental illness, loss of legal capacity or any other
cause

 

2

--------------------------------------------------------------------------------


 

beyond the Executive’s control, unless the Executive is granted a leave of
absence by the Board.

 


4.3                               NOTICE OF TERMINATION


 

Any termination by the Company or by the Executive during the Term shall be
communicated by Notice of Termination to the other party given in accordance
with Section 9 hereof.  The term “Notice of Termination” shall mean a written
notice that (a) indicates the specific termination provision in this Agreement
relied upon and (b) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 


4.4                               DATE OF TERMINATION


 

“Date of Termination” means (a) if the Executive’s employment is terminated by
reason of death, the last day of the calendar month in which the Executive’s
death occurs, (b) if the Executive’s employment is terminated by reason of Total
Disability, immediately upon a determination by the Company of the Executive’s
Total Disability, and (c) in all other cases, ten (10) days after the date of
personal delivery or mailing of the Notice of Termination.  The Executive’s
employment and performance of services will continue during such ten (10) day
period; provided, however, that the Company may, upon notice to the Executive
and without reducing the Executive’s compensation during such period, excuse the
Executive from any or all of the Executive’s duties during such period.

 


5.                                      TERMINATION PAYMENTS


 

In the event of termination of the Executive’s employment during the Term, all
compensation and benefits shall terminate, except as specifically provided in
this Section 5.

 


5.1                               TERMINATION BY THE COMPANY OTHER THAN FOR
CAUSE OR BY THE EXECUTIVE FOR GOOD REASON


 

If during the Term the Company terminates the Executive’s employment other than
for Cause or the Executive terminates the Executive’s employment for Good
Reason, the Executive shall be entitled to:

 

(a)           receive payment of the following accrued obligations (the “Accrued
Obligations”):

 

3

--------------------------------------------------------------------------------


 

(i)            the Executive’s then current annual base salary through the Date
of Termination to the extent not theretofore paid;

 

(ii)           any compensation previously deferred by the Executive (together
with accrued interest or earnings thereon, if any); and

 

(iii)          any accrued vacation pay that would be payable under the
Company’s standard policy, in each case to the extent not theretofore paid;

 

(b)           for nine (9) months after the Date of Termination or until the
Executive qualifies for comparable medical and dental insurance benefits from
another employer, whichever occurs first, the Company shall pay the Executive’s
premiums for health insurance benefit continuation for the Executive and the
Executive’s family members, if applicable, that the Company provides to the
Executive under the provisions of the federal Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), to the extent that the Company
would have paid such premiums had the Executive remained employed by the Company
(such continued payment is hereinafter referred to as “COBRA Continuation”); and

 

(c)           an amount as severance pay equal to seventy five percent (75%) of
the Executive’s then current annual base salary for the fiscal year in which the
Date of Termination occurs, subject to payment as set forth in Sections 5.5 and
5.9 hereof.

 


5.2                               TERMINATION FOR CAUSE OR OTHER THAN FOR GOOD
REASON


 

If during the Term the Executive’s employment shall be terminated by the Company
for Cause or by the Executive for other than Good Reason, this Agreement shall
terminate without further obligation on the part of the Company to the
Executive, other than the Company’s obligation to pay the Executive the Accrued
Obligations to the extent theretofore unpaid.

 


5.3                               EXPIRATION OF TERM


 

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Executive.

 


5.4                               TERMINATION BECAUSE OF DEATH OR TOTAL
DISABILITY


 

If the Executive’s employment is terminated during the Term by reason of the
Executive’s death or Total Disability, this Agreement shall terminate
automatically without further obligation on the part of the Company to the
Executive or the Executive’s legal representatives under this Agreement, other
than the Company’s obligation to pay the Executive the Accrued Obligations
(which shall be paid to the Executive’s estate or

 

4

--------------------------------------------------------------------------------


 

beneficiary, as applicable in the case of the Executive’s death) and to provide
COBRA Continuation.

 


5.5                               PAYMENT SCHEDULE

 

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 5, other than deferred compensation pursuant to Section 5.1(a)(ii),
shall be made to the Executive within ten (10) working days of the Date of
Termination.  Deferred compensation pursuant to Section 5.1(a)(ii) shall be
payable pursuant to the terms of the deferred compensation program.  Any
severance payments payable to the Executive pursuant to Section 5.1(c) shall be
made to the Executive in the form of salary continuation, payable at normal
payroll intervals during the nine (9) month period following the Date of
Termination (“Payment Period”).  For purposes of determining the payment
schedule, other than for deferred compensation pursuant to Section 5.1(a)(ii),
to the extent that the payment schedule in this Section 5.5 would subject
payments to the distribution requirements set forth in Section 409A(a)(2) of the
Internal Revenue Code of 1986, as amended (“Code”), because the Date of
Termination is different than the date that a person would be deemed to have had
a separation from service within the meaning of Code Section 409A(a)(2)(i), the
Date of Termination shall be treated as the latest date so as to not subject
such payments to the distribution requirements set forth in Code
Section 409A(a)(2).  Notwithstanding the preceding provisions of this Section 5,
if necessary to meet the requirements of subparagraphs (A)(i) and (B)(i) of Code
Section 409A(a)(2), the amounts that would normally be paid during the first six
months after the Executive’s separation from service within the meaning of Code
Section 409A(a)(2) shall not be paid to an Executive who is a specified employee
(as defined in Code Section 409A(a)(2)(B)(i) in accordance with the procedures
established by the Compensation Committee) until the six-month anniversary of
the Executive’s separation from service.

 


5.6                               CAUSE


 

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one or more
of the following events:

 

(a)           a clear refusal to carry out any material lawful duties of the
Executive or any directions of the Board or senior management of the Company
reasonably consistent with those duties;

 

(b)           persistent failure to carry out any lawful duties of the Executive
or any directions of the Board or senior management reasonably consistent with
those duties; provided, however, that the Executive has been given reasonable
notice and opportunity to correct any such failure;

 

5

--------------------------------------------------------------------------------


 

(c)           violation by the Executive of a state or federal criminal law
involving the commission of a crime against the Company or any other criminal
act involving moral turpitude;

 

(d)           current abuse by the Executive of alcohol or controlled
substances; deception, fraud, misrepresentation or dishonesty by the Executive;
or any incident materially compromising the Executive’s reputation or ability to
represent the Company with investors, customers or the public; or

 

(e)           any other material violation of any provision of this Agreement by
the Executive, subject to the notice and opportunity to cure requirements of
Section 8 hereof.

 


5.7                               GOOD REASON


 

For purposes of this Agreement, “Good Reason” means:

 

(a)           reduction of the Executive’s annual base salary to a level below
the level in effect on the date of this Agreement, regardless of any change in
the Executive’s duties or responsibilities;

 

(b)           the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties or
responsibilities or any other action by the Company that results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated and inadvertent action not taken in bad faith and
that is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

 

(c)           the Company’s requiring the Executive to be based at any office or
location more than fifty (50) miles from the city in which the Executive is
currently employed by the Company, i.e., San Francisco, California or Seattle,
Washington;

 

(d)           any failure by the Company to comply with and satisfy Section 10
hereof, provided, however, that the Company’s successor has received at least
ten (10) days’ prior written notice from the Company or the Executive of the
requirements of Section 10 hereof; or

 

(e)           any other material violation of any provision of this Agreement by
the Company;

 

provided, however, that the Executive has notified the Company of such salary
reduction, assignment, failure, situation or violation within ninety (90) days
of its occurrence and there has been compliance with the notice and opportunity
to cure requirements of Section 8 hereof.

 

6

--------------------------------------------------------------------------------


 


5.8                               GENERAL RELEASE OF CLAIMS


 

As a condition to the payment contemplated by this Section 5, the Executive
shall execute a general release and waiver of claims against the Company in a
form satisfactory to the Company in its sole discretion.  By way of example and
not limitation, the general release and waiver of claims will include any claims
for wages, bonuses, employment benefits, or damages of any kind whatsoever,
arising out of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, any theory of wrongful discharge, any legal
restriction on the Company’s right to terminate employment, or any federal,
state or other governmental statute or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, the federal Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Washington Law Against Discrimination, or any other legal
limitation on the employment relationship.  Such release and waiver shall be
delivered to the Company no later than the fifteenth day of the third month of
the fiscal year following the year in which the Date of Termination occurs.

 


5.9                               DISPUTE REGARDING EXISTENCE OF GOOD REASON FOR
TERMINATION


 

In the event the Company disputes whether Good Reason existed for the Executive
to terminate the Executive’s employment for Good Reason, the Company shall pay
salary continuation as provided in Section 5.5 until the earliest of
(i) settlement by the parties, (ii) determination by arbitration in accordance
with Section 14 hereof that Good Reason did not exist, and (iii) completion of
the payments required by Section 5.5 and Section 5.1(c) hereof.  If, pursuant to
Section 14 hereof, an arbitrator determines that Good Reason did not exist, the
arbitrator shall also decide whether the Executive had a reasonable, good-faith
basis for claiming that there was Good Reason to terminate.  If the arbitrator
determines that there was not such a basis, the Executive shall be obligated to
repay promptly to the Company the salary continuation payments; if the
arbitrator determines that there was such a basis, the Executive shall not be
obligated to repay the salary continuation.

 


6.                                      REPRESENTATIONS, WARRANTIES AND OTHER
CONDITIONS


 

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:

 


6.1                               HEALTH


 

The Executive is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent the Executive from fulfilling the
Executive’s obligations hereunder.  The Executive agrees, if the Company
requests, to submit to reasonable periodic medical examinations by a physician
or physicians designated, paid for and arranged by the Company.  The Executive
agrees that the examination’s medical report shall be provided to the Company.

 

7

--------------------------------------------------------------------------------


 


6.2                               NO VIOLATION OF OTHER AGREEMENTS


 

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreement or obligations by which the Executive may be bound.

 


7.                                      NONDISCLOSURE; RETURN OF MATERIALS


 


7.1                               NONDISCLOSURE

 

Except as required by the Executive’s employment with the Company, the Executive
will not, at any time during the term of employment by the Company, or at any
time thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information without the prior written consent of the
Company.  The Executive understands that the Company will be relying on this
covenant in continuing the Executive’s employment, paying the Executive’s
compensation, granting the Executive any promotions or raises, or entrusting the
Executive with any information that helps the Company compete with others.

 


7.2                               RETURN OF MATERIALS


 

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time while employed by the Company, or
in the Executive’s possession, including any and all copies thereof, shall be
the property of the Company and shall be held by the Executive in trust and
solely for the benefit of the Company, and shall be delivered to the Company by
the Executive upon termination of employment or at any other time upon request
by the Company.

 


8.                                      NOTICE AND CURE OF BREACH


 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 5.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least twenty (20) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the twenty (20) day period.

 


9.                                      FORM OF NOTICE


 

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

 

8

--------------------------------------------------------------------------------


 

If to the Executive:

 

Anna Wight

 

 

[Address]

 

 

 

If to the Company:

 

Poniard Pharmaceuticals, Inc.

 

 

300 Elliott Avenue West, Suite 500

 

 

Seattle, Washington 98119

 

 

Attn: Chief Executive Officer

 

 

 

With a copy to:

 

Perkins Coie LLP

 

 

1201 Third Avenue, 48th Floor

 

 

Seattle, Washington 98101-3099

 

 

Attn: James R. Lisbakken

 

Except as set forth in Section 4.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 


10.                               ASSIGNMENT


 

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

 

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, the “Company” shall mean Poniard
Pharmaceuticals, Inc. and any affiliated company or successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
contract, operation of law or otherwise; and as long as such successor assumes
and agrees to perform this Agreement, the termination of the Executive’s
employment by one such entity and the immediate hiring and continuation of the
Executive’s employment by the succeeding entity shall not be deemed to
constitute a termination or trigger any severance obligation under this
Agreement.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 


11.                               WAIVERS


 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof. 
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance.  All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

9

--------------------------------------------------------------------------------


 


12.                               AMENDMENTS IN WRITING


 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.

 


13.                               APPLICABLE LAW


 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.

 


14.                               ARBITRATION; ATTORNEYS’ FEES


 

Except in connection with enforcing Section 7 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration.  The arbitration proceeding
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA Rules”) then in effect, conducted by
one (1) arbitrator either mutually agreed upon or selected in accordance with
the AAA Rules.  The arbitration shall be conducted in King County, Washington,
under the jurisdiction of the Seattle office of the American Arbitration
Association.  The arbitrator shall have authority only to interpret and apply
the provisions of this Agreement, and shall have no authority to add to,
subtract from or otherwise modify the terms of this Agreement.  Any demand for
arbitration must be made within sixty (60) days of the event(s) giving rise to
the claim that this Agreement has been breached.  The arbitrator’s decision
shall be final and binding, and each party agrees to be bound by the
arbitrator’s award, subject only to an appeal therefrom in accordance with the
laws of the State of Washington.  Either party may obtain judgment upon the
arbitrator’s award in the Superior Court of King County, Washington.

 

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.  To the extent necessary to
prevent Executive from being subject to any additional tax pursuant to Code
Section 409A(a)(1)(B), any amounts payable to the Executive pursuant to this
paragraph shall be paid in no event later than the year following the year
during which such costs and fees were incurred.

 

10

--------------------------------------------------------------------------------


 


15.                               SEVERABILITY


 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 


16.                               COORDINATION WITH CHANGE OF CONTROL AGREEMENT


 

The Company and the Executive are entering into an Amended and Restated Change
of Control Agreement (the “Change of Control Agreement”), which agreement
provides for certain forms of severance and benefit payments in the event of
termination of Executive’s employment under certain defined circumstances.  This
Agreement is in addition to the Change of Control Agreement, providing certain
assurances to the Executive in circumstances that the Change of Control
Agreement does not cover, and in no way supersedes or nullifies the Change of
Control Agreement.  Nevertheless, it is possible that a termination of
employment by the Company or by the Executive may fall within the scope of both
agreements.  In such event, payments made to the Executive under Section 5.1
hereof shall be coordinated with payments made to the Executive under
Section 8.1 of the Change of Control Agreement as follows:

 

(a)           Accrued Obligations under this Agreement need not be paid if paid
under the Change of Control Agreement;

 

(b)           COBRA Continuation under this Agreement need not be provided if
provided under the Change of Control Agreement; and

 

(c)           the severance payment required under Section 5.1(c) hereof (and
paid pursuant to Section 5.5 hereof) need not be paid to the extent a severance
payment is made under Section 8.1(d) of the Change of Control Agreement, i.e.,
the credit from Section 8.1(d) of the Change of Control Agreement is applied as
amounts become due under Section 5.5 hereof.

 


17.                               EXCESS PARACHUTE PAYMENTS


 

Unless provided by Section 8.8 of the Change of Control Agreement, if any
portion of the payments or benefits under this Agreement or any other agreement
or benefit plan of the Company (including stock options) would be characterized
as an “excess parachute payment” to the Executive under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the Executive shall be
paid any excise tax that the Executive owes under

 

11

--------------------------------------------------------------------------------


 

Section 4999 of the Code as a result of such characterization, such excise tax
to be paid to the Executive at least ten (10) days prior to the date that the
Executive is obligated to make the excise tax payment.  The determination of
whether and to what extent any payments or benefits would be “excess parachute
payments” and the date by which any excise tax shall be due, shall be determined
in writing by recognized tax counsel selected by the Company and reasonably
acceptable to the Executive.  Without limitation on the foregoing, the payments
made pursuant to this Section 17 shall be made no later than the end of the year
following the year in which the Executive remits such excise tax to the IRS.


 


18.                               ENTIRE AGREEMENT


 

This Agreement supersedes and replaces the Key Executive Severance Agreement,
dated as of February 28, 2003, between the parties, and except as described in
Section 16 hereof, this Agreement constitutes the entire agreement between the
Company and the Executive with respect to the subject matter hereof, and all
prior or contemporaneous oral or written communications, understandings or
agreements between the Company and the Executive with respect to such subject
matter, are hereby superseded and nullified in their entireties, except that the
Proprietary Information and Invention Agreement between the Executive and the
Company shall continue in full force and effect to the extent not superseded by
Section 10 hereof.

 


19.                               WITHHOLDING


 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 


20.                               409A INTERPRETATION PROVISION


 


THE COMPANY INTENDS THAT THIS AGREEMENT FULLY COMPLY WITH THE PAYOUT AND OTHER
LIMITATIONS AND RESTRICTIONS IMPOSED UNDER CODE SECTION 409A IF AND TO THE
EXTENT SUCH CODE SECTION 409A IS OTHERWISE APPLICABLE TO PAYMENTS UNDER THIS
AGREEMENT AND SUCH COMPLIANCE IS NECESSARY TO AVOID THE PENALTIES OTHERWISE
IMPOSED UNDER CODE SECTION 409A. IN THIS CONNECTION, THE COMPANY AND EXECUTIVE
AGREE THAT THE PAYOUT TIMING PROVISIONS AND ANY OTHER TERMS OF THIS AGREEMENT
SHALL BE INTERPRETED AND DEEMED MODIFIED, IF AND TO THE EXTENT NECESSARY, TO
COMPLY WITH THE PAYOUT AND OTHER LIMITATIONS AND RESTRICTIONS IMPOSED UNDER CODE
SECTION 409A IF AND TO THE EXTENT SUCH CODE SECTION 409A IS OTHERWISE APPLICABLE
TO THIS AGREEMENT AND SUCH COMPLIANCE IS NECESSARY TO AVOID THE PENALTIES
OTHERWISE IMPOSED UNDER CODE SECTION 409A.


 


21.                               COUNTERPARTS


 

This Agreement may be executed in counterparts, each of which counterpart shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

 

 

PONIARD PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Caroline Loewy

 

 

Name:  Caroline Loewy

 

 

Its:   Chief Financial Officer

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Anna Wight

 

Name:   Anna Wight

 

13

--------------------------------------------------------------------------------
